Warner, Chief Justice.
The defendant was indicted for the offense of an assault with intent to murder. On the trial of the case, the jury came into Court with the following verdict: “We, the jury, find the defendant guilty of an assault, with intent to kill.” Objection being made to the form of the verdict by the Solicitor General, the Court, after making inquiry of the jury as to what was their intention to find by their verdict, and the response not being satisfactory, the jury were remanded to the jury-room by the Court, with instructions that the form of their verdict should be either a general verdict of guilty, or a general verdict of not guilty, or a partial verdict of guilty of an assault and battery. The jury, after having retired, returned into Court with a general verdict of guilty. The defendant made a motion in arrest of judgment, on the ground that the verdict was illegal, and contrary to law under the facts in the case, which motion was overruled by the Court, and the defendant excepted. We find no error in the refusal of the Court to grant the motion in arrest of judgment, on the statement of facts disclosed in the record. The first verdict was an informal and imperfect verdict, and it was the duty of the Court to remand, the jury to their room, with the instructions given to them in regard to their legal duty, as to the form of their verdict.
Let the judgment of the Court below be affirmed.